 1                                                         HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8
      MARTHILDE BRZYCKI,
 9                                                        NO. 2:18-cv-01582-MJP
                                      Plaintiff,
10                                                        ORDER GRANTING STIPULATED
              v.                                          MOTION TO TAKE
11                                                        PRESERVATION DEPOSITIONS
      HARBORVIEW MEDICAL CENTER, and                      AND TO USE THOSE DEPOSITIONS
12    UNIVERSITY OF WASHINGTON,                           IN LIEU OF LIVE TESTIMONY
13                                    Defendants.         NOTING DATE: FEBRUARY 3, 2020
14

15           THIS MATTER came before the Court on Plaintiff Marthilde Brzycki and Defendants
16   Harborview Medical Center and University of Washington’s Joint Motion to Take Preservation
17   Depositions and to Use those Depositions at Trial in Lieu of Live Testimony (“Motion”). The
18   Court, having reviewed the parties’ briefing, files and records contained herein, hereby
19   ORDERS as follows:
20           The parties’ Motion is GRANTED. The parties may take preservation depositions no
21   later than March 6, 2020, and may use those depositions at trial in lieu of live testimony.
22           IT IS SO ORDERED this _5th_ day of February, 2020.
23

24

25
                                                    A
                                                    Marsha J. Pechman
26                                                  United States Senior District Judge


      ORDER GRANTING STIPULATED MOTION TO TAKE
      PRESERVATION DEPOSITIONS- 1
      Case No. 2:18-cv-01582-MJP
 1   Presented by:

 2    FOSTER GARVEY P.C.
 3
      By s/Seth J. Berntsen
 4       Seth J. Berntsen, WSBA #30379
 5       Adelle Greenfield, WSBA #52247
         FOSTER GARVEY P.C.
 6       1111 Third Avenue, Suite 3000
         Seattle, WA 98101
 7       (206) 447-4400
         seth.berntsen@foster.com
 8       adelle.greenfield@foster.com
         Attorneys for Defendants
 9

10

11   FRANK FREED SUBIT & THOMAS LLP
12

13   By s/Christie J. Fix (with permission)
        Christie J. Fix, WSBA # 40801
14      FRANK FREED SUBIT & THOMAS LLP
        705 Second Avenue, Suite 1200
15      Seattle, WA 98104
        Phone: (206) 682 6711
16      Email: cfix@frankfreed.com
        Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATED MOTION TO TAKE
      PRESERVATION DEPOSITIONS- 2
      Case No. 2:18-cv-01582-MJP
